Citation Nr: 1329255	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  13-18 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino 
Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The record indicates that J.B. Aguilar had no recognized 
service.  He died in June 2011 and the appellant is his 
surviving spouse. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2012 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that J.B. 
Aguilar did not have qualifying service to be eligible for a 
one-time payment from the Filipino Veterans Equity 
Compensation (FVEC) Fund.  The RO has treated appellant as a 
substitute with respect to the issue on appeal.  

The record before the Board consists of paper claims files 
and an electronic file known as Virtual VA.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2013).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that J.B. Aguilar had 
no qualifying service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from 
the FVEC Fund have not been met.  38 U.S.C.A. §§ 101, 
501(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.203 
(2012); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 
(2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.   U.S.C.A. § 5103(a)(1) 
(West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2013); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In cases where the appellant alleges recognized guerrilla 
service or service in the Philippine Army during World War 
II, VA is obligated to inform the appellant of the 
information or evidence necessary to prove the element of 
Veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 
(2007) (as Veteran status is frequently a dispositive issue 
in claims filed by Philippine claimants, some tailoring of 
notice concerning proof of Veteran status is necessary in 
most, if not all, cases).

Although the appellant was not provided with the required 
notification prior to the initial adjudication of her claim, 
the Board finds that no prejudice has resulted.  In a 
January 2012 notification letter sent to the appellant, the 
RO explained that verification of military service was the 
responsibility of the National Personnel Records Center 
(NPRC) and its findings were binding on VA.  Because NPRC 
had certified that J.B. Aguilar had no qualifying service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces during World War II, he was not legally entitled to 
payment from the FVEC Fund.  In addition, the requisite 
notification was sent to the appellant in an April 2013 
letter.

After affording the appellant the opportunity to submit 
additional evidence and argument, the RO reconsidered the 
appellant's claim in a May 2013 Statement of the Case (SOC).  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a Statement of the Case, is sufficient to 
cure a timing defect).

The service department has in November 2001, November 2009, 
September 2010, December 2011 and May 2013 certified that 
J.B. Aguilar had no qualifying service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces during 
World War II.  VA is bound by this certification.  See Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. 
App. at 332 ("The Federal Circuit's decision in Soria 
recognizes that service department certifications that 
Philippine service either qualifies or does not qualify the 
claimant for veteran status are conclusive and binding on 
VA"); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Go v. 
Shinseki, 2013 WL 3388471 (C.A.Fed.).  

In light of the binding certifications, any notification 
error is non-prejudicial as J.B. Aguilar, and by virtue of 
substitution, the appellant, is not entitled to the benefit 
as a matter of law.  See Valiao v. Principi, 17 Vet. App. 
229 (2003); see also Palor, 21 Vet. App. at 332-33 
("Therefore, in assessing whether the appellant was 
prejudiced by VA's failure to notify him of the various 
methods available for proving Philippine veteran status, the 
Court can conclude only that because the appellant is 
currently ineligible for VA benefits as a matter of law 
based on the [service department's] refusal to certify the 
appellant's service, he was not prejudiced by the section 
5103(a) notice error").

VA also has a duty to assist claimants in the development of 
a claim.  This includes assisting the claimant in procuring 
service treatment records and other relevant treatment 
records and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

A review of the record indicates that all necessary evidence 
relative to this claim has been obtained and associated with 
the claims file.  The service department has on five 
occasions certified that J.B. Aguilar had no qualifying 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces during World War II.  The initial negative 
certification in relation to the claim for entitlement to 
one-time payment from the Filipino Veterans Equity 
Compensation Fund was in November 2009.  After J.B. Aguilar 
(prior to his death) and the appellant submitted additional 
information, the RO re-contacted the service department in 
requesting re-verification of service.  See Capellan v. 
Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that 
the duty to assist requires that new evidence submitted by a 
claimant in support of a request for verification of service 
from the service department must be submitted to the service 
department for review).  In requesting the recertification, 
the RO provided NPRC with additional pertinent evidence, 
including a copy of an Affidavit for Philippine Army 
Personnel, a letter from appellant, a certificate of relief 
or discharge from active duty, stock certificates from the 
Philippines Veterans Bank, certification from the 
Philippines Veterans Administration, certification from the 
Philippines Veterans Affairs Office, check sheets, 
individual reservist data sheets, a roster of members of the 
Veterans Federation of the Philippines, copies of various 
identification cars, application for pension, a 
certification from the Office of the Adjutant General, and 
other documents and statements.  In May 2013, the service 
department responded that no change was warranted in the 
prior negative certification and that the submitted 
documents had no bearing on the agency's determination.  
Since the most recent negative certification, the appellant 
has produced no additional information which would warrant a 
sixth request to NPRC.  Additionally, given the nature of 
the issue on appeal, the Board finds that there is no need 
for a VA medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2012).

For the reasons set forth above, no further notification or 
development action is necessary on the issue now being 
decided.  No reasonable possibility exists that any 
additional assistance would aid in substantiating the claim. 
3 8 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2012).  In addition, the Court has held that VA's duties to 
notify and assist are not applicable to matters in which the 
law, and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Analysis

The Philippine islands became a United States possession in 
1898 when they were ceded from Spain following the Spanish-
American War.  During World War II, various military units, 
including the regular Philippine Scouts, the new Philippine 
Scouts, the Guerrilla Services, and more than 100,000 
members of the Philippine Commonwealth Army, were called 
into the service of the United States Armed Forces of the 
Far East by President Franklin D. Roosevelt.  See Military 
Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  
Current law, however, provides that the service of certain 
Filipino Veterans does not entitle them to receive full 
benefits administered by the Secretary U.S. Department of 
Veterans Affairs.  38 U.S.C.A. § 107 (West 2002). 

On February 17, 2009, the President signed the American 
Recovery and Reinvestment Act, intended for "job 
preservation and creation, infrastructure and investment, 
energy efficiency and science, assistance to the unemployed, 
and State and local fiscal stabilization."  See Pub. L. No. 
111-5, 123 Stat. 115 (2009).  The legislation included a 
provision for the creation of the FVEC Fund, providing one 
time payments to "eligible persons" in the amount of $9,000 
for non-United States citizens, or $15,000 for United States 
citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 
(2009). 

An "eligible person" is defined as any person who served 
before July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while 
such forces were in the service of the Armed Forces of the 
United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States; or who 
served in the Philippine Scouts under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 
).  Additionally, the person must have been discharged or 
released from such service under conditions other than 
dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 
200-202 (2009). 

The Act further directs the Secretary to "administer the 
provisions of this section in a manner consistent with 
applicable provisions of title 38, United States Code, and 
other provisions of law, and shall apply the definitions in 
section 101 of such title in the administration of such 
provisions, except to the extent otherwise provided in this 
section."  Id.  

The Secretary is authorized by statute to prescribe 
"regulations with respect to the nature and extent of proof 
and evidence and the method of taking and furnishing them in 
order to establish the right to benefits" under the laws 
administered by VA." 38 U.S.C.A. § 501(a)(1) (West 2002).  
Pursuant to that authority, the Secretary has prescribed 
regulatory provisions governing the evidentiary requirements 
for establishing the requisite service for VA benefits 
purposes. 

That regulation provides that for the purpose of 
establishing entitlement to benefits, VA may accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a).

With respect to documents submitted to establish a 
creditable period of wartime service for pension 
entitlement, a document may be accepted without verification 
if the document shows, in addition to meeting the above 
requirements, (1) service of four months or more, or (2) 
discharge for disability incurred in the line of duty, or 
(3) 90 days creditable service based on records from the 
service department such as hospitalization for ninety days 
for a line of duty disability.  38 C.F.R. § 3.203(b). When 
the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, the VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c) (2012).

Findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro, 2 Vet. App. at 532.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has reached the same conclusion.  See e.g. Soria, 
118 Fed. F.3d at 749.  As explained in a recent decision by 
the Federal Circuit, only the NPRC can search the relevant 
service department records.  See Go v. Shinseki, 2013 WL 
3388471 (C.A.Fed.).  

NPRC certified in November 2001, November 2009, September 
2010, December 2011 and May 2013 that J.B. Aguilar had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  VA is bound by that 
certification. 

The Board has carefully considered the documentation 
submitted by J.B. Aguilar prior to his death, and the 
documentation submitted by the appellant.  This 
documentation fails to satisfy the requirements of 38 C.F.R. 
§ 3.203 as acceptable proof of service.  The documents 
submitted in support of this claim were not issued by the 
service department, nor do they contain the necessary 
information to establish entitlement to the benefit sought.  
The documents may not be accepted as verification of service 
for the purpose of determining eligibility for benefits 
administered by the Secretary of VA, including the one-time 
payment from the FVEC Fund.  In addition, NPRC has 
considered the information contained in that documentation 
and nonetheless certified that J.B. Aguilar had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the Armed 
Forces of the United States.  Again, the Board is bound by 
this certification.  See Capellan, 539 F.3d at 1376 (noting 
that "if the United States service department refuses to 
verify the applicant's claimed service, the applicant's only 
recourse lies within the relevant service department, not 
the VA"). 

As the service department has certified that J.B. Aguilar 
did not have the requisite service to qualify him for 
payment from the FVEC Fund, there is no legal entitlement 
and one-time payment is not warranted.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to a one-time payment from the FVEC Fund is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


